Exhibit 10.31

TECH TARGET, INC.

2016 EXECUTIVE INCENTIVE BONUS PLAN

1. Purpose

This 2016 Executive Incentive Bonus Plan (the “Plan”) is intended to provide an
incentive for superior work and to motivate eligible executives of TechTarget,
Inc. (the “Company”) toward even higher achievement and business results, to tie
their goals and interests to those of the Company and its stockholders and to
enable the Company to attract and retain highly qualified executives. The Plan
is for the benefit of Covered Executives (as defined below).

2. Covered Executives

From time to time, the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”) may select certain key executives (the
“Covered Executives”) to be eligible to receive bonuses hereunder.

3. Administration

The Compensation Committee shall have the sole discretion and authority to
administer and interpret the Plan. The specific goals and targets under of the
Plan for each performance period shall be determined by the Compensation
Committee and, once approved, filed with the minutes of the Committee.

4. Bonus Determinations

(a) A Covered Executive may receive a bonus payment under the Plan based upon
the attainment of performance targets which are established by the Compensation
Committee and relate to financial and operational metrics with respect to the
Company or any of its subsidiaries (the “Performance Goals”), including the
following: earnings per share, revenues, EBITDA, Adjusted EBITDA (defined as
EBITDA further adjusted for stock-based compensation expense) or such other
metrics as the Committee may determine. For 2016, payment of a bonus pursuant to
the Plan will be based equally on attainment of a Revenue and Adjusted EBITDA
target, respectively.

(b) Except as otherwise set forth in this Section 4(b): (i) any bonuses paid to
Covered Executives under the Plan shall be based upon objectively determinable
bonus formulas that tie such bonuses to one or more performance targets relating
to the Performance Goals, (ii) bonus formulas for Covered Executives shall be
adopted in each performance period by the Compensation Committee and
communicated to each Covered Executive at the beginning of each bonus period and
(iii) no bonuses shall be paid to Covered Executives unless and until the
Compensation Committee makes a determination with respect to the attainment of
the performance objectives. Notwithstanding the foregoing, the Company may
adjust bonuses payable under the Plan based on achievement of individual
performance goals or pay bonuses (including, without limitation, discretionary
bonuses) to Covered Executives under the Plan based upon such other terms and
conditions as the Compensation Committee may in its discretion determine.

(c) Each Covered Executive shall have a targeted bonus opportunity for each
performance period. The maximum bonus payable to a Covered Executive under the
Plan shall be established by the Committee for the applicable performance
period.

(d) The payment of a bonus to a Covered Executive with respect to a performance
period shall be conditioned upon the Covered Executive’s employment by the
Company on the last day of the performance period; provided, however, that the
Compensation Committee may make exceptions to this requirement, in its sole
discretion, including, without limitation, in the case of a Covered Executive’s
termination of employment, retirement, death or disability and as required under
the terms of any applicable agreement with a Covered Executive.



--------------------------------------------------------------------------------

(e) In order for the Covered Executives to earn a bonus hereunder, the minimum
threshold of 90% of the Adjusted EBITDA and/or Revenue bonus target for the
subject quarter must be achieved. If the applicable 90% threshold is achieved,
the Covered Executives will earn 50% of the targeted bonus amount at 90% of the
threshold with respect to each metric. The Covered Executives will earn an
additional 5% of that metric’s allocation for their targeted bonus amount for
each additional 1% of the Adjusted EBITDA and Revenue bonus target achieved over
90% until 100% of the Adjusted EBITDA and Revenue bonus target is achieved. In
the event that Adjusted EBITDA for the full fiscal year 2016 is greater than
100% of the aggregate amount of the Covered Executive’s target bonus amount,
then that portion of the bonus payable in excess of the targeted bonus amount
will be payable in common stock of the Company.

5. Timing of Payment

The Performance Goals will be measured at the end of each fiscal year after the
Company’s financial reports have been published. If the Performance Goals are
met, payments will be made within 60 days thereafter, but not later than
March 15.

Quarterly payments will be made to the Covered Executives based on the portion
of the annual Performance Goals allocated to each quarter under the Plan. Such
quarterly payments are recoverable by the Company for subsequent quarterly
performance (the “claw-back”), and the Covered Executives will receive the
payment (or a portion thereof) applicable to a prior quarter for which the
applicable metrics were not achieved in the event that the aggregate amount of
the metrics, on a cumulative basis, were achieved over multiple quarters. At the
end of 2016, if the aggregate amount of quarterly payments resulted in an
overpayment (that would not have been made if the payments had been made on a
one-time basis at the end of 2016), the Covered Executives will be required to
repay the Company in the amount of the overpayment. Such repayment will be made
over a six-month period in the form of offsets to other compensation payments
owed to the Covered Executive; provided, that in the event that the employment
of a Covered Executive terminates for any reason, then the full amount of any
overpayment amount then due and owing to the Company would become immediately
due and payable.

No quarterly payment may exceed twenty-five percent of the Covered Executive’s
target bonus amount and any payments in excess of such target bonus amount will
only be paid in the event that the annual Performance Goals are exceeded.

6. Amendment and Termination

The Company reserves the right to amend or terminate the Plan at any time in its
sole discretion.